OPINION OF THE COURT
PER CURIAM.
The officer stopped Teresa L. Pillow for having a cracked tail light lens, discovered her driver’s license was suspended, and searched her vehicle, finding drug paraphernalia. This situation presents a Kehoe question. Was the warrantless stop of the vehicle one which a reason*53able officer would have made absent the additional invalid purpose? See Kehoe v State, 521 So.2d 1094, 1097 (Fla. 1988). The officer testified that he “typically responded in the same manner” to defective equipment similar to a tail light. There is nothing in the record that refutes the officer’s statement. See State v Gibson, 560 So.2d 1370 (Fla. 5th DCA 1990) (“normal practice” to stop cars with loud mufflers).
AFFIRMED. McNEAL, R., BOOTH, J., SINGELTARY, G., concur.